S3«f-/fr
                                ELECTRONIC RECORD




COA#       02-14-00313-CR                        OFFENSE:        OTHER CRIMINAL


           Robert O'Bryan v. The State of
STYLE:     Texas                                 COUNTY:         Denton

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    County Criminal Court No. 1


DATE: 05/28/15                    Publish: YES   TC CASE #:      CR-2013-08057-A




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Robert O'Bryan v. The State of Texas        CCA#:
                                                                      83¥'/5
        APPBLLAHT^cj                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:
DATE:    £*&£ 23          Z0/*~                      SIGNED:                          PC:_
JUDGE:      /£-                                       PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD